DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 5-8, 20-25 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 17-19 and 26-29, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 30, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1, 5-8, and 17-29 are allowed.

Applicant’s amendment submitted on August 8, 2022 overcame the rejection of claims 1, 5-8, and 20-25 under 35 USC 112(b)) as set forth in the Office action mailed on June 8, 2022.   

Furthermore, the closest prior art to claim 1 is Ito et al. (WO 2014097876 A1; US 20160046052 A1 is relied upon as English equivalent). Ito discloses a transfer film for in-mold molding (0001).  The transfer film of Ito includes a transfer layer to be transferred onto a transfer object, wherein the transfer layer comprises a top coat layer, an anchor layer, and an adhesive layer in this order (Figure 1(a), 0020, and 0025).  

As to claim 1, the difference between the claimed invention and the prior art of Ito is that Ito is silent as to disclosing “the primer layer is formed of a binder resin containing polyurethane having a mass average molecular weight of….is a polycarbonate-based urethane.”  The prior art of record do not teach or suggest claimed primer layer. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s amendment submitted on August 8, 2022 in response to the Office action (OA) mailed on June 8, 2022 (“the previous OA”) have been fully considered. 
Support for claim 1 amendment can be found in paragraph 0091 of US Patent Application Publication 20200384747 A1 of the present application.  
In view of applicant’s amendment, the rejection of claims 1, 5-8, and 20-25 under 35 USC 112(b)) is withdrawn. 
The examiner maintains his comments with respect to applicant’s claim of foreign priority and the IDS, as set forth on pages 2-3 of the previous OA. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/           Primary Examiner, Art Unit 1788
8/24/2022